DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 30 and 31 are objected to because of the following informalities: it is suggested the claims be amended to recite “the third ethylene acrylic copolymer is an ionomer”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 8, 10 – 13, 15, and 19 - 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 now sets forth a deep draw sheet metal, a coating layer disposed over its exterior side, an over-varnish layer, and an interior lacquer layer wherein each of the layers has a specified composition.  While the original disclosure does provide support for each of a deep draw sheet metal, a coating layer, an over-varnish layer, and an interior lacquer layer, it does not teach an apparatus as claimed having all of the claimed layers having the claim compositions in the claimed configuration.  
The closest support would appear to be derived from Example 19.  In this example, the first coating is applied is a white base comprising an ethylene acrylic acid (EAA) copolymer and pigment.  The base coated sheets are then overcoated with a color coating, also comprising an EAA copolymer and pigment.  An interior lacquer, comprising an EAA copolymer and wax, is applied to the bare metal.  An overvarnish layer, having the same composition as the interior lacquer layer, is further applied.  The overvarnish layer is not then applied directly to coating layer, which is disposed on the exterior surface of the deep draw metal sheet, but rather to an additional layer which is .  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8, 10 – 13, 15, and 19 - 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
Claim 1 now sets forth an interior lacquer layer disposed over “the interior side” .  It is unclear to which interior side is being referred.  For the purposes of further examination, Claim 1 will be interpreted as setting forth the interior lacquer layer is disposed over the interior side of the deep draw sheet metal
It is unclear which exterior side is being referred to in Claim 32.  For the purposes of further examination, the exterior side set forth in Claim 32 will be interpreted as referring to the exterior side of the deep draw sheet metal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 12, 15, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0125801 to Kainz et al.
	Regarding Claim 1.  Kainz et al. teaches an apparatus comprising:
	a metal substrate such as an aluminum sheet (Paragraph 0017 – 0018 and 099), i.e. a deep draw sheet metal; and
	one or more coating layers in the form of aqueous dispersion which may be applied to at least one surface of the metal substrate (Paragraph 0091).  The application of multiple coating layers to each side of the metal substrate, i.e. its interior and exterior sides, is thus readily envisioned by the reference.  The one or more coating layers in the form of aqueous dispersion include a base polymer which may be an ethylene-acrylic 
	Kainz et al. does not expressly teach further including a wax and pigment in each of the layers of the particular embodiment described above.  However, in the disclsosure, Kainz et al. does teach both waxes and pigments may be included in the inventive aqueous dispersions (Paragraph 077).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to include a wax and pigment in the aqueous dispersions which form the coating layers of the above described embodiment.  The apparatus would then comprise a first coating layer disposed over the exterior side of the metal substrate comprising an ethylene acrylic acid copolymer which is at least partially neutralized with a neutralizing base, pigment, and wax; a second coating layer disposed over the first coating layer also containing an ethylene acrylic acid copolymer which is at least partially neutralized with a neutralizing base, pigment, and wax; and two interior coating layers disposed over the interior side of the metal substrate which also contain an ethylene acrylic acid copolymer which is at least partially neutralized with a neutralizing base, pigment, and wax.  The motivation to include a pigment in each coating layer would be to provide any desired color to the exterior and interior of the 
Regarding Claim 2.  Kainz et al. teaches the apparatus of Claim 1, wherein the ethylene acrylic acid copolymer in the coating may have an acrylic acid content approximately in the range of 19.5 to 2.5 weight percent (Paragraph 0093).
Regarding Claim 3.  Kainz et al. teaches the apparatus of Claim 1, wherein the ethylene acrylic acid copolymer in the coating may be neutralized on a from 25 to 200 percent molar basis (Paragraph 0075).  
Regarding Claims 4 and 6.  Kainz et al. teaches the apparatus of Claim 1, wherein the ethylene acrylic acid copolymer in the coating may be neutralized on a from 25 to 200 percent molar basis.  Suitable neutralizing agents for the ethylene acrylic acid copolymers include ammonium hydroxide and sodium hydroxide (Paragraph 0075). It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Furthermore, it has been held that differences in concentration generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.) Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to select a lower neutralization degree for the ethylene acrylic acid copolymers of Kainz et al., e.g. 25 molar percent of the acrylic acid functional groups.  The motivation would have been that lower neutralization can provide for higher solids content dispersions as well as retention of a higher amount of carboxylic acid groups which can be desirable for many applications.
Regarding Claims 5, 30, and 31.  Kainz et al. teaches the apparatus of Claim 1, wherein the ethylene acrylic acid copolymer in the coating may be neutralized on a from 25 to 200 percent molar basis (Paragraph 0075).  Again, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the claimed invention, it would have been obvious to neutralize 100 mol% of the acrylic acid groups of the ethylene acrylic acid copolymers of Kainz et al.  When sufficient neutralizing agent is provided to 
Regarding Claims 7 and 15.  Kainz et al. teaches the apparatus of Claim 1.  With respect to the amount of acrylic acid which has neutralized by sodium hydroxide and ammonium hydroxide, it has been held that differences in concentration generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at an acid concentration of 10%.). See also In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  
Regarding Claim 12.  Kainz et al. teaches the apparatus of Claim 11 wherein wax may be included in the coating layers may be carnauba wax (Paragraph 0077).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0125801 to Kainz et al., as applied to Claim 1 above, and further in view of US 6,852,792 to Capendale et al.
Regarding Claim 8.  Kainz et al. teaches the apparatus of Claim 11 but is silent regarding the weight percentage of ethylene acrylic acid copolymer in the coating layers.  However, Capendale et al. also teaches the concept of providing an aqueous coating comprising an ethylene acrylic acid copolymer.  In Example 1, the composition is specifically comprised of 90 grams ethylene-acrylic acid (EAA) copolymer, 360 grams water, and 11.5 grams ammonium hydroxide.  The EAA copolymer can thus be calculated to comprise roughly 19.5 weight percent of the dispersion.  Kainz et al. and .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0125801 to Kainz et al., as applied to Claim 1 above, and further in view of US 5,776,604 to Lu et al.
Regarding Claim 10. Kainz et al. teaches the apparatus of Claim 1 but does not teach expressly teach a suitable amount of pigment to be provided in the coating layers.  However, Lu et al. also teaches a coating composition in which titanium dioxide is included in amount of 32 weight percent relative to the weight of the ethylene-acrylic acid (EAA) copolymer (see Example 3).  Kainz et al. and Lu et al. are analogous art as they are from the same field of endeavor, namely apparatuses in which substrates are coated with compositions comprising ethylene-acrylic acid copolymers.  Before the effective filing date of the claimed invention, it would have been obvious to a person of .

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0125801 to Kainz et al., as applied to Claims 1 and 12 above, and further in view of US 2007/0042142 to O’Brien et al.
Regarding Claim 11.  Kainz et al. teaches the apparatus of Claim 1 wherein wax may be included in the composition but does not teach expressly teach a suitable amount of pigment to be provided in the coating layers.  However, O’Brien et al. also teaches a coating composition in which a wax, preferably carnauba wax, is included in an amount of preferably as low as 2 weight percent based on the entire weight of the coating (Paragraph 27).  Kainz et al. and O’Brien et al. are analogous art as they are from the same field of endeavor, namely apparatuses in which substrates are coated with compositions comprising ethylene-acrylic acid copolymers.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include carnauba wax in the coating layers of Kainz et al. in the minimum preferred amount taught by O’Brien et al. The motivation would have been that O’Brien 
Regarding Claim 13.  Kainz et al. teaches the apparatus of Claim 12 wherein the wax included in the composition may be carnauba wax (Paragraph 0077) but does not teach wax is present in the composition of Example 1.  However, O’Brien et al. also teaches a coating composition in which a wax, preferably carnauba wax, is included in an amount of preferably as low as 2 weight percent based on the entire weight of the coating (Paragraph 27).  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include carnauba wax in the coating layers of Kainz et al. in the minimum preferred amount taught by O’Brien et al.  The motivation would have been that O’Brien et al. shows this is minimum preferred amount of wax for use in ethylene-acrylic acid copolymer coating compositions to promote lubricity (Paragraph 27).

Claims 29 and 32 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0125801 to Kainz et al., as applied to Claim 1 above, and further in view of US 2015/0239272 to Selepack et al.
Regarding Claim 29.  Kainz et al. teaches the apparatus of Claim 1, wherein the apparatus may correspond to a beverage container with a lid (Paragraph 0088) but does not expressly describe the lid as a screw cap closure.  However, Selepack et al. teaches 
Regarding Claims 32 – 34.  Kainz et al. teaches the apparatus of Claim 1, wherein the apparatus may correspond to a beverage container with a lid (Paragraph 0088) but does not expressly teach providing a printing ink during the manufacture thereof.  However, Selepack et al. teaches the concept of providing food containers with a UV-curable ink onto the metal substrate itself or under a varnish coating (Paragraph 0038; 0082; and 0102).  Kainz et al. and Selepack et al. are analogous are as they are from the same field of endeavor, namely food containers.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the beverage container in Kainz et al. with printing ink as taught by Selepack et al.  The motivation would have been that the provision of printing ink would allow for the customization of the appearance of the containers produced.

Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive.  Applicant argues that the applied references do not teach or suggested an apparatus having all of the components now set forth in Claim 1.  The Office agrees that the outstanding rejection under 35 U.S.C. 103 in view of US 6,852,792 to Capendale et al., US 5,700,529 to Kobayashi et al., and US 2004/0024078 to Itoh et al. is no longer properly relied upon to teach the apparatus of Claim 1, in light of the amendments made.  However, it is the Office’s position that such an apparatus is rendered obvious by the disclosure of US 2012/0125801 to Kainz et al. for the reasons detailed in the new grounds of rejection under 35 U.S.C. 103 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MELISSA A RIOJA/Primary Examiner, Art Unit 1768